PER CURIAM.
Appellant has filed a plenary appeal from two orders of the circuit court: 1) granting partial summary judgment eliminating several damage claims and determining the only viable claim remaining was for property damage not exceeding $865 and 2) transferring the cause to the county court.
Neither order is a final appealable order nor is either subject to appeal as a nonfinal order. However, since the partial summary judgment cannot be reviewed on plenary appeal from the final judgment in the county court, we shall treat the appeal as a petition for writ of common law certiorari. Having so considered the matter, the petition is denied.
DOWNEY, GLICKSTEIN and WALDEN, JJ., concur.